



EXHIBIT 10.1


Confidential information has been omitted in places marked “*****” and has been
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to this omitted information.




THIRD AMENDMENT TO CREDIT AGREEMENT




THIS THIRD AMENDMENT TO CREDIT AGREEMENT dated as of December 13, 2018 (this
“Amendment”) is entered into among Aegion Corporation, a Delaware corporation
(the “Borrower”), the Guarantors, the Lenders party hereto and Bank of America,
N.A., as Administrative Agent. All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent entered into that certain Amended and Restated Credit
Agreement dated as of October 30, 2015 (as amended by that First Amendment to
Credit Agreement dated as of November 30, 2017 and that Second Amendment to
Credit Agreement dated as of February 27, 2018 and as further amended and
modified from time to time, the “Credit Agreement”); and


WHEREAS, the Borrower has requested that the Lenders further amend the Credit
Agreement as set forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendments. The Credit Agreement is hereby amended as follows:


(a)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:


“2019 Strategic Cash Restructuring Charges” means the cash portion of pre-tax
charges relating to office closures, employee terminations, contract
settlements, relocation expenses, write-down/reserve of receivables and other
assets, and payments for taxes and external resources related thereto primarily
incurred by the Borrower and its Subsidiaries in connection with the
restructuring of the Borrower and its Subsidiaries in fiscal years 2018 and 2019
under the restructuring program publicly announced by the Borrower in October
2018 but excluding, for the avoidance of doubt, non-cash charges for asset
write-downs or similar matters which are otherwise applicable and included in
clause (v) of the definition of Consolidated EBITDA.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership with respect to the Borrower as required by the Beneficial Ownership
Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of the Third Amendment Effective Date, among the Borrower, the Guarantors,
the Lenders party thereto and the Administrative Agent.


“Third Amendment Effective Date” means December 13, 2018.


(b)    The following definitions in Section 1.01 of the Credit Agreement are
hereby amended to read as follows:









--------------------------------------------------------------------------------







“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Third Amendment Effective Date is TWO HUNDRED TWENTY-FIVE
MILLION DOLLARS ($225,000,000).


“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis and without duplication, an amount equal to
Consolidated Net Income for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period, (ii) the provision for taxes based on income (including
federal, state, local, foreign, and withholding) for Borrower and its
Subsidiaries for such period, (iii) depreciation and amortization expense for
such period, (iv) non-cash stock based compensation expense for such period, (v)
non-recurring expenses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, (vi) to the extent recorded on or before December 31, 2016, the
2014 Strategic Restructuring Charges, (vii) any losses on sales of assets or
Equity Interests outside the ordinary course of business for such period, (viii)
to the extent incurred on or before December 31, 2018, transaction costs (not
including any costs that will be capitalized) in respect of closing the Second
Amendment and the Bayou Disposition (whether or not consummated) in an aggregate
amount not to exceed $10,000,000, (ix) transaction costs (not including any
costs that will be capitalized) incurred by the Borrower, any Loan Party or any
Person acquired in respect of any Permitted Acquisition in an aggregate amount
not to exceed $5,000,000 for any Permitted Acquisition and $25,000,000 after the
Second Amendment Effective Date, in each case, to the extent such costs are
incurred no later than twelve months following the consummation of such
Permitted Acquisition, (x) to the extent recorded on or before September 30,
2018, the 2017 Strategic Cash Restructuring Charges in an aggregate amount not
to exceed $25,000,000, (xi) to the extent recorded on or before December 31,
2019, the 2019 Strategic Cash Restructuring Charges in an aggregate amount not
to exceed $27,000,000, and (xii) to the extent incurred on or before December
31, 2018, transaction costs (not including any costs that will be capitalized)
in respect of closing the Third Amendment in an aggregate amount not to exceed
$1,000,000, and minus (b) the following to the extent included in calculating
such Consolidated Net Income: (i) all non-cash items increasing Consolidated Net
Income for such period (including but not limited to gains or income items for
reversal or reduction of Earn Out Obligations or similar contingent
consideration amounts), and (ii) any gains on sales of assets or Equity
Interests outside the ordinary course of business, all as determined in
accordance with GAAP and without duplication of any other income statement items
used in calculating Consolidated EBITDA on a Pro Forma Basis.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (a) the sale, lease, license, transfer or
other disposition of inventory or equipment in the ordinary course of business;
(b) the sale, lease, license, transfer or other disposition in the ordinary
course of business of surplus, obsolete or worn out property no longer used or
useful in the conduct of business of any Loan Party and its Subsidiaries; (c)
any sale, lease, license, transfer or other disposition of property to any Loan
Party or any Subsidiary; provided, that if the transferor of such property is a
Loan Party (i) the transferee thereof must be a Loan Party or (ii) to the extent
such transaction constitutes an Investment, such transaction is permitted under
Section 8.02; (d) the sale of Equity Interests in or the sale of substantially
all of the assets of the Persons identified on Schedule 8.05; and (e) any
Involuntary Disposition.







--------------------------------------------------------------------------------





“Equity Issuance” means any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any issuance of
its Equity Interests pursuant to the conversion of any debt securities to equity
or the conversion of any class equity securities to any other class of equity
securities, (c) any issuance of options or warrants relating to its Equity
Interests, (d) any issuance by the Borrower of its Equity Interests as
consideration for a Permitted Acquisition, (e) any issuance by the Borrower of
its Equity Interests pursuant to any employee or director stock purchase plan,
stock option plan or stock incentive plan and (f) any issuance by a Loan Party
or any Subsidiary of its Equity Interests to another Loan Party or another
Subsidiary. The term “Equity Issuance” shall not be deemed to include any
Disposition or the dissolution of, liquidation of, sale of Equity Interests in
or sale of substantially all of the assets of any Person listed on Schedule
8.05.


(c)    A new clause (d) is hereby added to Section 1.02 of the Credit Agreement
to read as follows:


(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).


(d)    The introductory paragraph of Section 2.02(f) is hereby amended to read
as follows:


(f)    The Borrower may at any time and from time to time, upon prior written
notice by the Borrower to the Administrative Agent, increase the Commitments
(but not the Letter of Credit Sublimit, the Swing Line Sublimit or the
Alternative Currency Sublimit) by a maximum aggregate amount of up to THREE
HUNDRED MILLION DOLLARS ($300,000,000) as follows:


(e)    The following sentence is hereby added to the end of Section 6.15 of the
Credit Agreement:


As of the Third Amendment Effective Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.


(f)    In Section 7.02 of the Credit Agreement, clause (h) is hereby amended to
be clause (i), clause (i) is hereby amended to be clause (j) and a new clause
(h) is hereby added after clause (g) to read as follows:


(h)    Promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act and the Beneficial Ownership Regulation;


(g)    Clause (j) of Section 8.02 of the Credit Agreement is hereby amended to
read as follows:


(j)    Investments received (i) as consideration in connection with Dispositions
permitted pursuant to Section 8.05 and (ii) in connection with the sale of
Equity Interests in





--------------------------------------------------------------------------------





or sale of substantially all of the assets of any Person listed on Schedule
8.05; provided, that, in the case of this clause (ii), the amount of any
Investments received in connection with any such sale shall not exceed
$5,000,000; provided, further, that, the aggregate amount of all Investments
outstanding pursuant to this clause (ii) at any time shall not exceed
$15,000,000; and


(h)    Clause (e) of Section 8.04 of the Credit Agreement is hereby amended to
read as follows:


(e)    each of the Subsidiaries listed on Schedule 8.05 and any non-operating
Subsidiary may be dissolved or liquidated by the Borrower, provided, that, in
the case of a Loan Party listed on Schedule 8.05, any assets of such Person are
transferred to a Loan Party prior to or in connection with such dissolution,


(i)    Section 8.06(d) of the Credit Agreement is hereby amended to read as
follows:


(d)    the Borrower shall be permitted to make additional Restricted Payments so
long as (i) no Default or Event of Default exists immediately prior to and after
giving effect to such Restricted Payment and (ii) the Consolidated Leverage
Ratio (calculated on a Pro Forma Basis after giving effect to such Restricted
Payment) is less than 2.50 to 1.0; provided, that, if the Consolidated Leverage
Ratio is greater than or equal to 2.50 to 1.0, then the Borrower shall only be
permitted to make additional Restricted Payments in an aggregate amount not to
exceed (A) $30,000,000 for fiscal year 2018, (B) $32,000,000 for fiscal year
2019, and (C) $40,000,000 in any fiscal year thereafter.


(j)    Section 8.11(a) of the Credit Agreement is hereby amended to read as
follows:


(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than (i) 3.75 to 1.0
as of the end of any fiscal quarter ending during the period from December 31,
2017 to and including June 30, 2018, (ii) 3.50 to 1.0 as of the end of any
fiscal quarter ending during the period from September 30, 2018 to and including
December 31, 2018, (iii) 3.75 to 1.0 as of the end of any fiscal quarter ending
during the period from March 31, 2019 to and including June 30, 2019, (iv) 3.50
to 1.0 as of the end of the fiscal quarter ending September 30, 2019, (v) 3.25
to 1.0 as of the end of any fiscal quarter ending during the period from
December 31, 2019 to and including June 30, 2020, and (vi) 3.00 to 1.0 as of the
end of any fiscal quarter ending thereafter; provided, that, (A) during a
Material Acquisition Period, the applicable Consolidated Leverage Ratio
permitted above shall increase by 0.25 (the “Material Acquisition Temporary
Increase”), (B) no more than one Material Acquisition Temporary Increase shall
be in effect at any time (it being understood that following a Material
Acquisition Period, the Consolidated Leverage Ratio permitted shall revert to
the ratio set forth above (without any such increase)), and (C) there shall be
no more than two (2) Material Acquisition Temporary Increases after the Second
Amendment Effective Date.


(k)    Section 8.11(b) of the Credit Agreement is hereby amended to read as
follows:


(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than (i) 1.25 to 1.0 as of the end of the fiscal quarter ended during the
period December 31, 2018, (ii) 1.15 to 1.0 as of the end of any fiscal quarter
ending during the period from March 31, 2019 to and including September 30,
2019, and (iii) 1.25 to 1.0 as of the end of any fiscal quarter ending
thereafter.







--------------------------------------------------------------------------------





(l)    A new Section 11.23 is hereby added to the Credit Agreement to read as
follows:


11.23    Release.


Each of the Lenders, the L/C Issuer and the Administrative Agent hereby agree to
(a) the automatic release of any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document upon the sale, transfer or
other disposition of such Collateral that is sold, transferred or otherwise
disposed of as part of or in connection with any sale, transfer or other
disposition permitted hereunder or under any other Loan Document (it being
understood that the Administrative Agent’s Lien on the proceeds received by the
Loan Parties in connection with such sale, transfer or other disposition shall
not be released) and (b) the automatic release of any Guarantor ceasing to be a
Guarantor as a result of a transaction permitted under the Loan Documents. The
Administrative Agent will, at the Borrower’s expense, promptly, and the Lenders
and the L/C Issuer authorize the Administrative Agent to, (x) deliver to the
applicable Loan Party any Collateral in the Administrative Agent’s possession
following the release of such Collateral and (y) execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents.


(m)    Schedule 2.01 to the Credit Agreement is hereby amended to reflect the
Revolving Commitments and Applicable Percentages set forth on Schedule 2.01
attached hereto.


(o)    Schedule 8.05 to the Credit Agreement is hereby deleted in its entirety
and replaced with Schedule 8.05 attached hereto.


(p)    Exhibit F to the Credit Agreement is hereby deleted in its entirety and
replaced with Exhibit F attached hereto.


2.    Conditions Precedent. This Amendment shall be effective as of the date
hereof upon satisfaction of the conditions set forth below:


(a)    Loan Documents. Receipt by the Administrative Agent of counterparts of
this Amendment executed by the Borrower, the Guarantors, the Required Lenders
and the Administrative Agent.


(b)    KYC Information.


(i) Upon the reasonable request of any Lender made at least 5 days prior to the
Third Amendment Effective Date, the Borrower shall have provided to such Lender,
and such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act, in each case at least 3 days prior to the Third Amendment Effective Date.


(ii) At least 3 days prior to the Third Amendment Effective Date, if the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, it shall deliver, to each Lender that so requests, a Beneficial
Ownership Certification in relation to the Borrower.


(c)    Amendment Fee. Receipt by the Administrative Agent and Bank of America of
any fees required to be paid on or before the Third Amendment Effective Date,
including, without limitation, receipt by the Administrative Agent, for the
account of each Lender executing this





--------------------------------------------------------------------------------





Amendment, a fee in an amount equal to 0.10% of the sum of such Lender’s (i)
Revolving Commitment (following the effectiveness of this Amendment) and (ii)
outstanding Term Loan.


(d)    Legal Fees. Payment by the Loan Parties of the reasonable out-of-pocket
costs and expenses of the Administrative Agent, including without limitation,
the reasonable fees and expenses of Moore & Van Allen PLLC.


4.    Miscellaneous.


(a)    The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. This Amendment is a
Loan Document.


(b)    Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Amendment, (b) affirms all of its obligations under the Loan
Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents. Each Loan Party confirms that,
after giving effect to this Amendment, the security interests in the Collateral
created pursuant to the Collateral Documents (i) remain in full force and
effect, and (ii) continue to secure all Obligations.


(c)    The Borrower and the Guarantors hereby represent and warrant as follows:


(i)    Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.


(ii)    This Amendment has been duly executed and delivered by the Loan Parties
and constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, examinership, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting creditors’ rights
generally and (B) general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).


(iii)    No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment.


(d)    The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects (or if such representation and warranty is qualified by
materiality or Material Adverse Effect, it shall be true and correct in all
respects) as of the date hereof with the same effect as if made on and as of the
date hereof, except to the extent such representations and warranties expressly
relate solely to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(e)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy or other secure electronic format
(.pdf) shall be effective as an original and shall constitute a representation
that an executed original shall be delivered.


(f)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
BORROWER:
AEGION CORPORATION,
 
a Delaware Corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President
 
 
GUARANTORS:
INSITUFORM TECHNOLOGIES USA, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President
 
 
 
INA ACQUITION CORP.,
 
a Delaware Corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: President
 
 
 
AEGION INTERNATIONAL SERVICES, INC.
 
(f/k/a ITI INTERNATIONAL SERVICES, INC.),
 
a Delaware corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: President
 
 
 
MANUFACTURED TECHNOLOGIES CORPORATION,
 
a Mississippi corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President






--------------------------------------------------------------------------------





 
TBC INDUSTRIES, LLC,
 
(f/k/a THE BAYOU COMPANIES, LLC)
 
a Delaware limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President
 
 
 
AEGION COATING SERVICES, LLC
 
(F/K/A Commercial Coating Services International, LLC),
 
a Texas limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President
 
 
 
INFRASTRUCTURE GROUP HOLDINGS, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: President
 
 
 
FIBRWRAP CONSTRUCTION SERVICES, INC.,
 
a Delaware Corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President
 
 
 
FIBRWRAP CONSTRUCTION SERVICES USA, INC.,
 
a Delaware corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President
 
 
 
FYFE CO. LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President








--------------------------------------------------------------------------------





 
UNITED PIPELINE SYSTEMS INTERNATIONAL, INC.,
 
a Delaware corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President
 
 
 
UNITED PIPELINE MIDDLE EAST, INC.,
 
a Delaware corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President
 
 
 
AEGION HOLDING COMPANY, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: President
 
 
 
CORRPRO COMPANIES, INC.,
 
an Ohio corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President
 
 
 
CORRPRO COMPANIES INTERNATIONAL, INC.,
 
a Nevada corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President
 
 
 
CORRPRO CANADA HOLDINGS, INC.,
 
a Delaware corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: President






--------------------------------------------------------------------------------





 
CORRPRO HOLDINGS, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: President
 
 
 
INSITUFORM TECHNOLOGIES, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President
 
 
 
UNITED PIPELINE SYSTEMS, INC.,
 
a Nevada corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President
 
 
 
BRINDERSON, LLC,
 
(f/k/a Brinderson, L.P.)
 
a California limited partnership
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President
 
 
 
BRINDERSON CONSTRUCTORS, INC.
 
a California corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President
 
 
 
AEGION ENERGY SERVICES, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President






--------------------------------------------------------------------------------





 
 
 
INSITUFORM NETHERLANDS HOLDINGS, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: President
 
 
 
AEGION REHABILITATION SERVICES LIMITED,
 
a company incorporated in England and Wales
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Director
 
 
 
CORRPRO COMPANIES ENGINEERING LTD.,
 
a company incorporated in England and Wales
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Director
 
 
 
SCHULTZ INDUSTRIAL SERVICES, INC.
 
(f/k/a Schultz Mechanical Contractors, Inc.)
 
a California corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President
 
 
 
UNDERGROUND SOLUTIONS, INC.,
 
a Delaware corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President
 
 
 
ALLSAFE SERVICES, INC.,
 
a Delaware corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President






--------------------------------------------------------------------------------





 
AEGION CYPRUS LIMITED,
 
a Cyprus private company limited by shares
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Director
 
 
 
P2S SERVTECH, LLC
 
a Delaware limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Executive Vice President








--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 
 
 
By: /s/ Felicia Brinson
 
Name: Felicia Brinson
 
Title: Assistant Vice President






--------------------------------------------------------------------------------





LENDERS:
BANK OF AMERICA, N.A.,
 
as a Lender, Swing Line Lender and L/C Issuer
 
 
 
By: /s/ Eric A. Escagne
 
Name: Eric A. Escagne
 
Title: Senior Vice President
 
 
 
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender and L/C Issuer
 
 
 
By: /s/ Amanda A. Schmitt
 
Name: Amanda A. Schmitt
 
Title: SVP
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
By: /s/ Matt Concannon
 
Name: Matt Concannon
 
Title: Senior Vice President
 
 
 
COMPASS BANK
 
as a Lender
 
 
 
By: /s/ Jay S. Tweed
 
Name: Jay S. Tweed
 
Title: SVP
 
 
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
 
as a Lender and L/C Issuer
 
 
 
By: /s/ Helen D. Davis
 
Name: Helen D. David
 
Title: Authorized Officer
 
 
 
FIFTH THIRD BANK,
 
as a Lender
 
 
 
By: Lafayette J. Ford
 
Name: Lafayette J. Ford
 
Title: Director






--------------------------------------------------------------------------------





 
BRANCH BANKING AND TRUST COMPANY,
 
as a Lender
 
 
 
By: /s/ John P. Malloy
 
Name: John P. Malloy
 
Title: Senior Vice President
 
 
 
BMO HARRIS BANK, N.A.,
 
as a Lender
 
 
 
By: /s/ Michael Gift
 
Name: Michael Gift
 
Title: Director
 
 






--------------------------------------------------------------------------------





SCHEDULE 2.01


REVOLVING COMMITMENTS AND APPLICABLE PERCENTAGES


Lender
Revolving Commitment
Applicable Percentage of Revolving Commitment
Bank of America, N.A.
$38,499,614.80
17.110939911%
U.S. Bank National Association
$38,499,614.79
17.110939907%
PNC Bank, National Association
$38,499,614.79
17.110939907%
Compass Bank
$38,499,614.79
17.110939907%
JPMorgan Chase Bank, N.A.
$22,187,981.51
9.861325116%
Fifth Third Bank
$22,187,981.51
9.861325116%
Branch Banking and Trust Company
$14,052,388.29
6.245505907%
BMO Harris Bank, N.A.
$12,573,189.52
5.588084231%
TOTAL
$225,000,000.00
100.000000000%






--------------------------------------------------------------------------------





SCHEDULE 8.05


DISPOSITIONS, DISSOLUTIONS AND LIQUIDATIONS




•
Insituform Asia Limited (Hong Kong)

•
Insituform Hong Kong Limited (Hong Kong)

•
Insituform Pipeline Rehabilitation Private Limited (India)

•
Insituform SPML JV (India)

•
Insituform Linings Asia Sdn Bhd (Malaysia)

•
Insitu Envirotech (S.E. Asia) Pte. Ltd. (Singapore)

•
Insituform Singapore Pte. Ltd. (Singapore)

•
Technologie & Art Pte. Ltd. (Singapore)



*****


•
Insituform sp. z.o.o. (Poland)

•
Aegion Corrosion Protection Holdings Limited (UK)

•
Nu Pipe Limited (UK)

•
Sewer Services Limited (UK)

•
UPS-Aptec Limited (UK)

•
Wilson Walton Overseas Holding Ltd. (UK)



*****


•
Fibrwrap Construction Services Ltd. (Canada)

•
Fyfe Latin America, SA de C.V. (El Salvador)

•
Fyfe Latin America, S.A. (Panama)

•
Brinderson Constructors Inc. (USA)

•
Corrpro Companies International, Inc. (USA)

•
DEH Services, LLC (USA)

•
Fibrwrap Construction Services USA, INC., (USA)

•
Ocean City Research Corp. (USA)



*****


•
Fibrwrap Construction Colombia S.A.S (Columbia)



*****





--------------------------------------------------------------------------------





Exhibit F


[FORM OF]
COMPLIANCE CERTIFICATE




Financial Statement Date: __________, 20___


Date: __________, 20___


To:    Bank of America, N.A., as Administrative Agent


Re:
Amended and Restated Credit Agreement dated as of October 30, 2015 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among Aegion Corporation, a Delaware corporation (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer. Capitalized terms used but not otherwise defined herein have
the meanings provided in the Credit Agreement.



¨ Check for distribution to Public Lenders and private-side Lenders.1 


Ladies and Gentlemen:


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________ of the Borrower, and that, in his/her capacity as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Administrative Agent on the behalf of the Borrower, and that:


[Use following paragraph 1 for fiscal year-end financial statements:]


1.
[Attached hereto as Schedule 1 are the][The] year-end audited financial
statements required by Section 7.01(a) of the Credit Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section
[have been electronically delivered to the Administrative Agent pursuant to the
conditions set forth in Section 7.02 of the Credit Agreement].



[Use following paragraph 1 for fiscal quarter-end financial statements:]


1.
[Attached hereto as Schedule 1 are the][The] unaudited financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date [have been electronically delivered to
the Administrative Agent pursuant to the conditions set forth in Section 7.02 of
the Credit Agreement]. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.



2.
The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a detailed review of the
transactions and condition (financial or otherwise) of the Borrower during the
accounting period covered by the attached financial statements.



_________________________
1If this box is not checked, this Compliance Certificate will only be posted to
private-side Lenders.





--------------------------------------------------------------------------------









3.
A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and



[select one:]


[during such fiscal period, the Borrower performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]


[or:]


[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]


4.
The representations and warranties of the Loan Parties contained in the Credit
Agreement or any other Loan Document, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 6.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 of the Credit Agreement, including the statements in connection
with which this Compliance Certificate is delivered.



5.
Set forth on Schedule [1][2] hereto are true and accurate calculations
demonstrating compliance with Section 8.11 of the Credit Agreement on and as of
the date of this Compliance Certificate.



6.
The Consolidated Leverage Ratio for purposes of determining the Applicable Rate
is ______: 1.0.



[7.
The following is a summary of the material changes in GAAP and in the consistent
application thereof that materially impact the Borrower’s financial statements
and are not disclosed therein: ___________________.]



[signature page follows]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date set forth above.


AEGION CORPORATION,
a Delaware corporation


By:                
Name:
Title:





--------------------------------------------------------------------------------





Schedule [1][2]
to Compliance Certificate




Capitalized terms used but not defined herein have the meanings set forth in the
Credit Agreement. In the event of conflict between the provisions and formulas
set forth herein and the provisions and formulas set forth in the Credit
Agreement, the provisions and formulas of the Credit Agreement shall prevail.


1.    Consolidated Leverage Ratio


(a)    Consolidated Funded Indebtedness             $____________        


(b)    Consolidated EBITDA


(i)    Consolidated Net Income            $____________


(ii)    Consolidated Interest Charges            $____________


(iii)    taxes based on income (including federal,
state, local, foreign and withholding)        $____________
        
(iv)    depreciation and amortization expense        $____________        


(v)    non-cash stock based compensation expense     $____________


(vi)    non-recurring expenses of the Borrower
and its Subsidiaries reducing Consolidated Net
Income which do not represent a cash item    $____________        


(vii)
to the extent recorded on or before December

31, 2016, the 2014 Strategic Restructuring
Charges                        $____________        


(viii)    any losses on sales of assets or Equity
Interests outside the ordinary course of
business for such period                $____________        


(ix)    to the extent incurred on or before December
31, 2018, transaction costs (not including any
costs that will be capitalized) in respect of
closing the Second Amendment and the Bayou
Disposition (whether or not consummated) in an
aggregate amount not to exceed $10,000,000    $____________        





--------------------------------------------------------------------------------





(x)    transaction costs (not including any costs that
will be capitalized) incurred by the Borrower,
any Loan Party or any Person acquired in respect
of any Permitted Acquisition in an aggregate
amount not to exceed $5,000,000 for any
Permitted Acquisition and $25,000,000 after
the Second Amendment Effective Date, in each
case, to the extent such costs are incurred no later
than twelve months following the consummation
of such Permitted Acquisition            $____________        


(xi)    to the extent recorded on or before September
30, 2018, the 2017 Strategic Cash Restructuring
Charges in an aggregate amount not to exceed
$25,000,000                    $____________        


(xii)    to the extent recorded on or before December
31, 2019, the 2019 Strategic Cash Restructuring
Charges in an aggregate amount not to exceed
$27,000,000                    $____________        


(xiii)    to the extent incurred on or before December 31,
2018, transaction costs (not including any costs
that will be capitalized) in respect of closing the
Third Amendment in an aggregate amount not to
exceed $1,000,000                $____________        


, and minus


(xiv)    all non-cash items increasing Consolidated
Net Income                    $____________        
        
(xv)    any gains on sales of
assets or Equity Interests outside the ordinary
course of business                $____________    


(xvi)    Consolidated EBITDA
[sum of (i) though (xiii) above minus (xiv)
and (xv))]                    $____________        


(c)    Consolidated Leverage Ratio        
[(a)/(b)(xvi)]                        __________:1.0


2.    Consolidated Fixed Charge Coverage Ratio


(a)    Consolidated Adjusted EBITDAR            $____________        


(i)    Consolidated EBITDA                 $____________
[1(b)(xvi) above]





--------------------------------------------------------------------------------







(ii)    rent and lease expense                $____________


(iii)    Consolidated Capital Expenditures        $____________


(iv)    Consolidated Taxes                $____________        


(v)    Consolidated Adjusted EBITDAR
[(i) + (ii) - (iii) - (iv)]                $____________    


(b)    Consolidated Fixed Charges                


(i)    Consolidated Interest Charges            $____________


(ii)    Consolidated Scheduled Funded
Debt Payments                    $____________


(iii)    the amount of cash dividends and
other cash distributions relating to the
Borrower’s Equity Interests            $____________


(iv)    rent and lease expense                 $____________    


(v)    Consolidated Fixed Charges
[sum of (i) though (iv) above]            $____________        


(c)    Consolidated Fixed Charge Coverage Ratio
[(a)(v)/(b)(v)]                        __________:1.0









